EXHIBIT 2 Transactions in the Shares of Common Stock Transactions by Mistral Equity Partners, LP Date of Transaction Number of Shares Sold Price per Share June 17, 2010 59,249 June 18, 2010 34,851 June 21, 2010 3,600 September 22, 2010 72,500 September 23, 2010 42,900 September 24, 2010 September 27, 2010 9,000 October 5, 2010 October 6, 2010 27,200 Transactions by Mistral Equity Partners QP, LP Date of Transaction Number of Shares Sold Price per Share June 17, 2010 June 18, 2010 12,556 June 21, 2010 1,200 September 22, 2010 26,100 September 23, 2010 15,500 September 24, 2010 43,300 September 27, 2010 3,200 October 5, 2010 October 6, 2010 9,800 Transactions by MEP Co-Invest, LLC Date of Transaction Number of Shares Sold Price per Share June 17, 2010 June 18, 2010 June 21, 2010 300 September 22, 2010 5,400 September 23, 2010 September 24, 2010 September 27, 2010 600 October 5, 2010 October 6, 2010 2,000
